Title: To James Madison from the Reverend James Madison, [ca. 1 October] 1787
From: Madison, James (Reverend)
To: Madison, James


Dear Col.
[ca. 1 October 1787]
I was greatly indebted to you for your Favour by Mr. Blair. I do not know whether I should be justifiable in making any observations upon what I suppose, may be considered, as the Chef d’oeuvre of continental Wisdom. Yet to you I will venture a few. The general Plan for a federal Government, that is, the Idea of a Division of the Power of the united States into three Branches, is certainly most wise & fortunately conceived. If any Circumstance can induce a ready Compliance amongst the Bulk of the People of America, with federal Measures, it will be, that they flow from a Form of Govt. to wch. they are so strongly attached, and in wch. they will consider themselves as justly represented. This was a great Point gained, & I think may promise a Durability to the Union, wch. it’s warmest Friends scarce hoped for. I doubt not also, but under the new Constitution, national Faith, a great & important Object certainly, will be effectually restored. I doubt not but it will be the Means of giving Stability & Vigour to the State Govts., & prevent those frequent Vacillations from one iniquitous or absurd Scheme to another, wch. has destroyed all Confidence amongst Individuals. It will create the Habit of Obedience to the Laws, & give them that Energy wch. is unquestionably essential to a free Govt. These & many other happy Effects, may reasonably be expected from a Govt. so wisely conceived in it’s general Plan, & wch. must possess Vigour & Energy sufft. to execute the Measures adopted under it. With all these Advantages, then, ought any one to raise Objections against it? Should we not, under the Consciousness, that it is impossible to form a Constitution agreable to the Minds of all, rest satisfied with this, wch. promises so many Advantages? I confess, under these Considerations, I feel myself as a Citizen, strongly inclined to add my Voice of Approbation to that of the many who so highly extol the Labours of the Convention. But, I must also declare that it appears to me to possess a Defect, wch. perhaps threatens Ruin to Republicanism itself. Is it not my Friend, received by all, as a political Axiom—that it is essential to every free Govt., that the Legislative & executive Departments should be entirely distinct & independent? Upon what Principle was it, that this fundamental Axiom in Politics has been disregarded—since, it appears almost a Certainty, that where those Powers are united, Govt. must soon degenerate into a Tyranny. A sole Executive, who may be for Life, with almost a Negative upon the Legislature; the Senate, a principal Part of the Legislature, wch. may also be for Life, occasionally a Part of the Executive—these appear to me to be most unfortunate Features in the new Constn. I may be deceived, but they present to my Mind so strong a Stamp of Monarchy or Aristocracy, that, I think, many Generations would not pass before one or other wd. spring from the new Constn. provided, it were to continue in it’s present Form. It is true it may be amended—the only Danger is in permitting that to be received, wch. may never be amended. It is not the Quantum of Power proposed to be given to the new Congress, of wch. I complain. I am persuaded, if it be wisely exercised, it must be most happy for the States both individually & collectively, to have a Power equally restrictive & energetic lodged in the supreme Council. I only complain & lament that that Power was not distributed in such a Manner as might preserve, instead of, threaten Destruction to the Liberties of Ama.
Yet, after all, so greatly do I respect the Framers of that Constitution, so beneficial must it’s Effects be in many important Instances—that, I shd. rejoice to see it adopted—provided, it’s Continuance was limited to a certain fixed Period, revivable or not, as the States might determine. We shd. then feel it’s good Effects, without running the Risque of the Dangers it seems to threaten. But I fear I shall only tire you with my Observations—So Adieu. Frondeur as I am, beleive me to be Most sincerely Yrs. Affe.
J. Madison
